Citation Nr: 0319598	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  97-10 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to higher initial disability ratings for the 
service-connected degenerative disc disease of the lumbar 
spine.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran had active duty for training from April to August 
1975, and active duty for training or full time training duty 
in May of 1976, 1977, and 1978; in July and September 1978; 
in May of 1979, 1980, and 1981; in August 1981; in May of 
1982 and 1983; in February, March, April, May, and June 1984; 
in April and May 1985; in June and September 1986; in May and 
August 1987; and unverified active duty for training during a 
two-week period in each year from 1988 to 1994.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 decision of the RO.  

The Board remanded the case to the RO for additional 
development of the record in March 1999.

In January 2001, the RO granted service connection for the 
veteran's back disability, and assigned a 20 percent 
evaluation under Diagnostic Code 5293-5292, effective in 
April 1996; a no percent evaluation, effective in February 
1997; and a 20 percent evaluation, effective in October 2000.  
The veteran has appealed this rating.

In a December 2002 rating decision, the RO denied entitlement 
to a total disability rating based on individual 
unemployability (TDIU).  The record reflects no Notice of 
Disagreement, to date, with that rating decision, and the 
issue has not been certified for appellate consideration.  

As such, the matter is not in appellate status and will not 
be addressed by the Board at this time.  





REMAND

(1)  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  

In addition, as to the merit of the claims, because the RO 
has not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  


(2)  Service Connection for a Lung Disability

The veteran contends that his lung disability had its onset 
during a period of active duty training in April 1975, and 
that he had subsequent lung problems while serving on reserve 
duty in February of 1984 and 1993, and in December 1995.

The new law provides that an examination is necessary where 
there is competent evidence of a current disability, evidence 
that the current disability may be related to service, and 
the evidence is insufficient to decide the claim.  See 38 
U.S.C.A. 5103A.  

The Board notes that the veteran's clinical picture is 
complex and features diagnoses of chronic obstructive 
pulmonary disease, history of Mycobacterium avium complex 
(MAC), and possible history of tuberculosis and 
pneumonectomy.

In this case, there is competent evidence of current chronic 
bronchitis.  The records show that the veteran was found to 
have scattered rales and complained of chest pain during 
active duty training in April 1975, but there is no competent 
medical opinion as to whether his symptoms during active duty 
training were early manifestations of the current chronic 
bronchitis or of another lung disability, or whether the 
current chronic bronchitis or other lung disabilities are 
related to service in any way.  Therefore, the evidence is 
insufficient to decide the claim, and a new examination is 
necessary.  




(3)	Evaluation of the Service-Connected Degenerative
Disc Disease of the Lumbar Spine

In evaluating the veteran's request for a higher evaluation, 
the Board considers the medical evidence of record.  Service 
connection has been granted for a back disability.  

The veteran contends that his back disability is worse than 
currently rated and causes severe functional impairment.  He 
contends that his back disability prevents him from doing the 
mechanic work that he used to do, and that he has severe 
limitation of motion and pain.

The report of the October 2000 VA contract examination 
indicates that there were limited ranges of motion with pain, 
as well as some tenderness of the lumbosacral spine.  The 
examiner noted some radicular symptoms, but no signs of 
neurologic impairment.  There is, however, no opinion as to 
current severity, including functional impairment, of the 
veteran's service-connected back disability.  

Thus, VA cannot rate the service-connected back disability at 
this time without further medical clarification.  As such, 
the Board finds that the veteran should be afforded another 
examination.  

Moreover, the regulations for evaluation of certain 
disabilities of the spine-i.e., intervertebral disc 
syndrome-were revised, effective on September 23, 2002, and 
the veteran is entitled to resolution of his claim under the 
criteria that are to his advantage.  64 Fed. Reg. 25202 (May 
11, 1999); Karnas v. Derwinski, 1 Vet. App. 308.  

Likewise, the Board notes that the Court recently rendered a 
decision in Fenderson v. West, 12 Vet. App 119 (1999).  

The Board notes that, according to Fenderson, at the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  In this case, the RO apparently 
did find that staged ratings were warranted.

When the RO reconsiders the veteran's claim, pursuant to this 
remand, the RO should again consider the application of 
staged ratings, if warranted.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:


1.  The RO should take appropriate steps to contact 
the veteran and have him submit any additional 
medical evidence to support his claims for service 
connection and for higher disability ratings.  In 
particular, the veteran should be asked to present 
any competent evidence that tends to support his 
assertions that he has a history of tuberculosis; 
and that he is precluded from working due to his 
service-connected disability. 


2.  The veteran should be scheduled for a VA 
examination to determine the nature and etiology of 
the veteran's current lung disability.  Please send 
the claims folder to the examiner for review; the 
examiner should acknowledge review of the claims 
folder in the examination report.  All indicated 
studies should be performed and all clinical 
findings reported in detail.  The examiner should 
elicit a detailed history of any tobacco use in and 
after service, and give fully reasoned opinions as 
to the etiology and the date of onset of the 
veteran's lung disability, including:

(a)  Whether the veteran has a current lung 
disability;

(b)  Whether it is at least as likely as not 
that the veteran's current lung disability is 
related to the incident of scattered rales and 
complaints of chest pain noted during active 
duty training in April 1975, or to another 
period of active duty training, or to another 
disease or injury noted in service, or to the 
post-service continuity of symptomatology of a 
chronic lung disorder; and

(c)  Whether it is at least as likely as not 
that the veteran has a current lung disability 
related to a history of tobacco use.

The examiner should support the opinions by 
discussing medical principles as applied to the 
specific evidence in the veteran's case.


3.  The veteran should be scheduled for a 
VA examination to determine the current 
severity of the service-connected back 
disability.

Specifically, the examiner should express 
an opinion as to whether there is severe 
painful motion or weakness associated 
with the back disability.  The examiner 
should be asked whether pain or weakness 
significantly limits functional ability 
during flare-ups.

The examiner should also be asked to 
determine whether there is related 
weakened movement, excess fatigability or 
incoordination. The examiner should 
comment on the severity of the service-
connected disability in terms of the 
applicable rating criteria, both old and 
new.

In addition, the examiner should identify 
all employment limitations presented by 
the service-connected back disability and 
opine as to the extent thereof.  The 
examiner should provide an opinion as to 
whether the veteran's service-connected 
back disability renders him unable to 
secure or follow a substantially gainful 
occupation.

In order to assist the examiner in 
providing the requested information, the 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.

The new rating criteria have been added 
to the claims folders for the convenience 
of the examiner.  


4.  The RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  


5.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's pending 
claims.  The claim for higher initial 
ratings for the service-connected back 
disability should take into consideration 
the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, effective prior to 
and as of September 23, 2002; and the 
application of "staged ratings" in 
accordance with Fenderson, if warranted.


6.  After review by the RO, if any 
decision remains adverse to the veteran, 
an appropriate Supplemental Statement of 
the Case should be sent to the veteran 
and his representative, and they should 
be afforded an opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.

The veteran is advised that the examinations requested in 
this remand are deemed necessary to evaluate his claims and 
that his failure, without good cause, to report for scheduled 
examinations could result in the denial of the claims.  38 
C.F.R. § 3.655 (2002).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN  
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




